37 So.3d 399 (2010)
In re Frank Christopher EYMARD.
No. 2010-B-1048.
Supreme Court of Louisiana.
June 18, 2010.


*400 ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent collected an excessive fee in connection with a succession matter, and failed to report that income on his tax return. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent violated Rules 1.5 (charging an unreasonable fee) and 8.4(c) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the petition for consent discipline be accepted, and that Frank Christopher Eymard, Louisiana Bar Roll number 26635, be and he is hereby suspended from the practice of law for a period of one year, with all but six months deferred, followed by a two-year period of probation governed by the terms and conditions set forth in the petition for consent discipline. The probationary period shall commence from the date respondent and the ODC execute a formal probation plan. Any failure by respondent to comply with the conditions of probation, or any misconduct by respondent during the probationary period, may be grounds for making the deferred portion of the suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.